Mr. Justice Wilkin delivered the opinion of the Court: The record from the Appellate Court shows that the judgment of affirmance in that court, from which this appeal is ¡prosecuted, was entered on the 29th day of August, 1889. 1 On the 19th of September, 1889, more than twenty days after the judgment was rendered, the following order was made: “And now comes appellant, and prays an appeal in this cause to the Supreme Court of the State of Illinois; and it is ordered by the undersigned, judges of said court, that an apipeal be allowed on the complainant giving bond, with approved security,—bond in the sum of $300, security to be approved by the clerk of this court. “In witness whereof we have hereunto set our hands and seals this 19th day of September^ A. D. 1889. Jesse J. Phillips, J., [Seal.] .Owen T. Beeves, P. J. [Seal.]” This action is one sounding in damages. The judgment of the court below was less than $1000, exclusive of costs, therefore the judgment of the Appellate Court is final, unless a majority of the judges of that court have granted a certificate ■of importance, in conformity with section 8 of the Appellate Court act. (1 Starr & Curtis’ Stat. chap, 37, p. 702.) There :is. nothing whatever in this record to show that any two members of the Appellate Court are of opinion that the case in-wolves questions of law of such importance, either on account •of principal or collateral interests, as that it should be passed upon by the Supreme Court. A certificate to that effect, made within twenty days after the rendition of final judgment in the Appellate Court, was a condition precedent to the taking ■of this appeal. (MacLachlan v. McLaughlin, 126 Ill. 427; Wilson v. Scoville et al. 127 id. 393.) We said in Lewis v. Shear et al. 93 Ill. 121: “Until the record shows, in some manner, that the party is entitled to an appeal, or to prosecute •error to the Appellate Court, we are unable to take jurisdiction -and decide cases from the Appellate Court.” If we can enter"tain jurisdiction of this record, then any case may be brought from that court to this for review, notwithstanding the express limitation by statute. The appeal was improperly allowed, and will be dismissed. Both parties having filed arguments, defendant in error making no motion to dismiss, each party will be required to pay Bis own costs in this court. Writ dismissed.